DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 5, 7-8, 10-11, 14-16, 12-21 and 23-25 in the reply filed on 10/23/2020 is acknowledged.  Claims 2-4, 6, 9, 12-13, 17, 22, 26-27, 29-58 and 60-70 have been cancelled.  Claims 28 and 59 are withdrawn as being directed to non-elected inventions.  Accordingly, claims 1, 5, 7-8, 10-11, 14-16, 12-21 and 23-25 are under examination.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.



Abstract
           Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
            The instant abstract utilized implied phrases see “The current disclosure relates to”.  This language should be avoided.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 the recitation “GP1HBP1” should be --GPIHBP1--.  The first recitation has the number 1 . Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 Written Description
            Claims 1, 5, 7-8, 10-11, 14-16, 12-21 and 23-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   
            The claims are directed to methods of detecting GPIHBP1 autoantibodies in samples and in patients having been diagnosed with hypertriglyceridemia.  The limitation 'subject’ represents a genus and encompasses human and non-human including mouse, monkey, dog, rat, pig, insects, kangaroo, horse, canine and snake to 
	In order to fulfill the written description requirements set forth under 35 U.S.C § 112, first paragraph, the specification must describe at least a substantial number of the members of the claimed genus, or alternatively describe a representative member of the claimed genus, which shares a particularly defining feature common to at least a substantial number of the members of the claimed genus, each member correlated with the requisite function, which would enable the skilled artisan to immediately recognize and distinguish its members from others, so as to reasonably convey to the skilled artisan that Applicants have possession the claimed invention.   Applicants have not described and established structure-function correlation for a representative number of species within the broad genus of at least the recited ‘subject’ and ‘sample’, such that the specification might reasonably convey to the skilled artisan that Applicants had possession of the full scope of the claimed invention at the time the application was filed. 
	The purpose of the written description requirement is ‘to ensure that the inventor had possession, as of the filing date of the application relied on, of the specific subject matter later claimed by him.’  In re Edwards, 568 F.2d 1349, 1351-52, 196 USPQ 465, 467 (CCPA 1978).  Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.  See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.  A 
A review of the instant specification indicates the following.  The specification on pages 7-11 discloses the detection of GPIHBP1 autoantibodies in plasma samples from patients.  Pages 27-32 discloses the detection of GPIHBP1 autoantibodies in plasma samples from patients.  The specification on pages 27-32 discloses that the autoantibodies are biomarkers in human subjects. As shown by Miyashita (Clinica Chimica Acta 487, 2018, pages 174-178) (postdates the current application and has inventors in common ) GPIHBP1 autoantibodies can be detected in serum or plasma samples from human subjects (e.g. pg. 175). Thus, the examples in the specification are limited to plasma or serum samples from human patients for the detection of GPIHBP1 autoantibodies.  Further, by way of Applicants own disclosure on pages 1-2 it was unexpectedly found that autoantibodies to GPIHBP1 existed.   The specification does not provide the detection of GPIHBP1 autoantibodies in any and all samples from any and all species of subject. Torzewski et al, (Hindawl Publishing Corporation, Mediators of Inflammation, Vol 2014, Articles ID 683598, pages 1-7) teaches for example that CRP (biomarker) is an acute phase reactant in humans but not an acute phase reactant in a mouse (e.g. page 1).  Van Der Vekens et al., (Cardiovascular Endocrinology, 2013, Vol 2, No. 4,pages 67-76) teaches that markers between human and equine show important species differences, which can be explained by variations in 
The only example utilized in the specification appears to be limited to human plasma or serum samples and the detection of GPIHBP1 autoantibodies.  The specification does not disclose that autoantibodies which appear in plasma of humans also appear in samples such as lung, brain, sputum, tears, vomit, CSF, and stool or that such autoantibodies would be expected to be present in any and all species and to be shed, excreted into or found in these samples and correlated with hypertriglyceridemia.  As stated supra the specification appears to be limited to human plasma or serum samples and the detection of GPIHBP1 autoantibodies.
            The specification also fails to provide for a correlation of the recited autoantibodies in all subjects such as dogs, cats, cows, monkey, horse, rabbit squirrel and mice (as shown supra by Torzewski and Van Der Vekens different species of mammal have different expression of biomarkers and do not correlate to the same condition/disease) The specification also fails to provide that the recited autoantibodies exist in all species and all samples such as  lung tissue, kidney tissue, stool, sputum, CSF or liver.  Further, it is not well known in the art that these samples provide for the recited autoantibodies and that a correlation exists between such autoantibodies that appear in humans also are expected to appear in any and all species of subject.  The examples in the specification appear to be limited to the detection of human plasma or serum samples.  The purpose of the ‘written description; requirement is broader than to merely explain how to ‘make and use’, Applicant must convey with reasonable clarity to 
It must be noted that "[t]he applicant must . . . convey to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention." Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64 (Fed. Cir.1991).  The invention, is for purposes of the ‘written description’ inquiry, whatever is now claimed.”  See page 1117.  The specification does not describe the claimed embodiments in sufficient detail to convey to a person skilled in the art that Applicants were in possession of the full scope of the claimed invention at the time of filing.  The Written Description Guidelines state: There is an inverse correlation between the level of predictability in the art and the amount of disclosure necessary to satisfy the written description requirement.  For example, if there is a well-established correlation between the structure and function in the art, one skilled in the art will be able to reasonably predict the complete structure of the claimed invention from its function.   Furthermore, the written description provision of 35 U.S.C § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.  The Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, paragraph 1, ‘Written Description’ Requirement (66 FIR 1099-1111, January 5,2001) state, ‘[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was 'ready for patenting' such as by disclosure of drawings or structural chemical formulas that show that the invention .



(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 7-8, 10-11, 14-16, 12-21 and 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, step (a) the recitation “the sample” there is insufficient antecedent basis for this limitation.
Claim 1, step (b) the recitation “a biological sample” is vague and indefinite because it is unclear if the Applicant is referring to the sample recited in step (a) or if Applicant intends another sample.  Please clarify.
Claim 15 the recitation “the expression level of GPIHBP1 in a sample from the subject is reduced” because claim 1 appears to be directed to the detection of autoantibodies in a sample and not the expression level of GPIHBP1.  Thus, it is unclear if the Applicant is referring to the expression of the autoantibodies in the sample or if the Applicant intends the claim further comprises detecting the expression of GPIHBP1.  Please clarify.
Claim 15 is vague and indefinite in reciting “a sample” because it is unclear if the Applicant is referring to the sample recited in claim 1 or if the Applicant intends another sample.  Please clarify.
Allowable Subject Matter
Claims 1, 5, 7-8, 10-11, 14-16, 12-21 and 23-25  would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a), and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. The prior art of record does not teach nor fairly suggest detecting GPIHBP1 autoantibodies as currently recited.
Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gin et al (Journal of Biological Chemistry, Vol 283, No. 43, October 2008, pages 29554-29562) discloses detecting the amount of GPIHBP1 in a sample by the use of antibodies against GPIHBP1 (e.g. page 29555).
Chiu et al., (Am J Physiol Endocrinol Metab 306; E1274-E1283, 2014) discloses increased GPIHBP1 located at the capillary lumen (e.g. abstract).
Bruns et al (US 2014/0050668) discloses a method of diagnosing a disorder of the lipid metabolism and genetic deficiency of GPIHBP1 (e.g. para 0052).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817.  The examiner can normally be reached on M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY COUNTS/Primary Examiner, Art Unit 1641